                                                  USDCSDNY
                                                  DOCUMENT
UNITED STATES DISTRICT COURT                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                     COC#                  ~-.,-n··----
                                                  DATE FILED:..,__].,      --.a.J-L ·--·--·
DAVID CEPEDA,

                          Petitioner,            19-cv-2444 (JGK)

             - against -                         ORDER

ROBERT MORTON, JR.

                          Respondent.


JOHN G. KOELTL, District Judge:

     On December 26, 2019, the Court issued a Memorandum Opinion

and Order denying the petitioner's motion for a stay.             (0kt. No.

19). It is unclear whether this Memorandum Opinion and Order was

mailed to the petitioner.

     Therefore, the Court resends a copy of the Memorandum

Opinion and Order dated December 26, 2019 (0kt. No. 19) to the

petitioner at the following address:

     David Cepeda, #16-A-0108
     Downstate Correctional Facility
     P.O. Box F
     Red Schoolhouse Road
     Fishkill, NY 12524

The petitioner's time to reply to the respondent's opposition to

the petition for habeas corpus is extended to March 20, 2020.

SO ORDERED.

Dated:      New York, New York
            January 29, 2020
                                        ~ e fJohn
                                              bf  G.   Koeltl
                                         United States District Judge
    Copy mailed to pro se party(ies)
           at docket address
